UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6456


JAMES F. EASON,

                     Plaintiff - Appellant,

       v.

RAYMOND BAILEY; KIRBY SANDERSON; GEORGE W. BAYSDEN, JR.; ALLEN
DAVIS; JEFFREY K. POPE; MONICA BOND,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-ct-03273-D)


Submitted: August 24, 2021                                        Decided: August 27, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


James F. Eason, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James F. Eason seeks to appeal the district court’s order granting Defendants’

motion for summary judgment and denying relief on his 42 U.S.C. § 1983 complaint. This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “Ordinarily, a district court

order is not final until it has resolved all claims as to all parties.” Porter v. Zook, 803 F.3d

694, 696 (4th Cir. 2015) (internal quotation marks omitted).

       Our review of the record reveals that the district court did not adjudicate all of the

claims raised in the compliant. Id. at 696-97. Specifically, the court failed to address

Eason’s claim that Defendants denied him due process during disciplinary proceedings.

We conclude that the order Eason seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction

and remand to the district court for consideration of the unresolved claim. Id. at 699.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                             DISMISSED AND REMANDED




                                               2